Title: From Benjamin Franklin to Joseph Galloway, 7 September 1774
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend
London, Sept. 7. 1774
It is long since I have heard from you, tho’ I have written several Letters to you. There is great Expectation here of the Result of your appointed Congress, both among Friends and Enemies. If you declare and resolve your Rights, and confederate not to use British Manufactures till they are acknowledg’d and confirm’d here, you will certainly carry your Point: This Ministry must be disbanded and their late Acts repeal’d. A War with Spain begins to be seriously expected. I cannot add more by this Conveyance, than that I am ever, Yours most affectionately
B F
Mr Galloway
